 BUILDERS DISTRIBUTORS SAND AND GRAVEL. INC.Builders Distributors Sand and Gravel, Inc. andDennie Chartier and Tom Enlow. Cases 19-CA-12121 and 19-CA-12577July 29, 1981DECISION AND ORDEROn December 29, 1980, Administrative LawJudge Richard D. Taplitz issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed an answering brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Builders Dis-tributors Sand and Gravel, Inc., Lynwood, Wash-ington, its officers, agents, successors, and assigns,I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Respondent also excepts to the Administrative Law Judge's finding re-garding jurisdiction. Respondent contends that although it admitted grosssales in excess of $500,000 during the year immediately preceding the is-suance of the complaint, at least 50,000 of which sales were to custom-ers outside the State of Washington or to customers within the State ofWashington who were themselves engaged in interstate commerce, theBoard should not exercise jurisdiction because Respondent's business is'purely local in character." This exception fails to recognize that "wherea party contests the Board's assertion of jurisdiction under its discretion-ary standards, the issue must be timely raised." Pollack Electric Co.. Inc.,214 NLRB 970, fn. 4 (1974). Here the Regional Director in his orderconsolidating cases, consolidated complaint, and notice of hearing assert-ed jurisdiction over Respondent. Respondent admitted jurisdiction, anddid not contest it at the pre-trial or trial stage of the hearing. Respondentdid not timely raise its exception to jurisdiction.We conclude that Respondent may not at this time relitigate whether itmeets the discretionary standards. See also Prestige Hotels. Inc.. d/b/aMarie Antoinette Hotel. 125 NLRB 207, 208-209 (1959). To the extentthat Respondent now contests the Board's statutory jurisdiction, we findthat, in light of its earlier admission of the complaint's factual allegationsregarding jurisdiction, its unsupported contention that the Board lacksstatutory jurisdiction is clearly without merit.In Member Jenkins' view, because the asserted lawful reason for thedischarge of Chartier and Enlow was plainly pretextual, that is, speciousand fabricated, the Administrative Law Judge's reliance on Wright Line.a Division of Wright Line. Inc., 251 NLRB 1083 (1980), is inappropriateWhere the defense is found to be pretextual, it is ipso facto rejected andthe burden of proof and sufficiency of rebuttal analysis of Wright Linecan add nothing.257 NLRB No. 53shall take the action set forth in the said recom-mended Order.22 Member Jenkins, in accordance with his dissent in Olrmpw .ModicuaCorporation, 250 NLRB 146 (1980). would award hackpa) due based on,the formula set forth thereinDECISIONSTATEMENT OF THE CASI-RICHARD D. TAPLITZ, Administrative Law Judge:This case was heard in Seattle, Washington, on August28, 1980. The charge in Case 19-CA-12121 was filed onFebruary 20, 1980, by Dennis Chartier, an individual. Acomplaint was issued thereon on April I, 1980. Thecharge in Case 19-CA-12577 was filed on July 3, 1980,by Thomas Enlow, an individual. An order consolidatingcases and consolidated complaint issued on August II1,1980, alleging that Builders Distributors Sand andGravel, Inc., herein called Respondent, violated Section8(a)(l) and (3) of the National Labor Relations Act, asamended.IssuesThe primary issues are:1. Whether Respondent violated Section 8(a)(l) of theAct by coercively interrogating and threatening employ-ees concerning union activity and by engaging in surveil-lance of their union activity.2. Whether Respondent violated Section 8(a)(3) and(1) of the Act by discharging Dennis Chartier and TomEnlow because of their union activity.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.Upon the entire record' of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Washington corporation with an officeand place of business in Lynwood, Washington, is en-gaged in the wholesale and retail sale of building suppliesand sand and gravel. During the year immediately pre-ceding issuance of the complaint, Respondent had grosssales of goods and services valued in excess of $500,000.During the same period of time, Respondent sold andshipped goods or provided services from its facilitieswithin Washington to customers outside Washington, orsold and shipped goods or provided services for custom-ers within Washington, which customers were them-selves engaged in interstate commerce by means otherthan indirect means of a total value in excess of $50,000.The complaint alleges, the answer admits, and I find thati The joint motion of the General Counsel and Respondent to correctthe transcript of the record is hereby granted347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe answer admits and I find that Teamsters UnionLocal 38, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and 8(a)(l) Allegations1. Factual findingsRespondent buys sand and gravel from other compa-nies and resells and delivers it to its own customers. Inaddition, it rents out some of its trucks. Respondent op-erates about 17 trucks and employs about that number ofdrivers.In September 1979 employee Dennis Chartier contact-ed the Union about organizing Respondent's facility.2However, after speaking to a number of the other driv-ers, he decided to take no immediate action. In Decem-ber 1979 a number of the employees once again begantalking about the Union. In early February 1980 DennisChartier and Thomas Enlow spoke to Union BusinessRepresentative Bob Schultz, and a meeting was sched-uled for 8 p.m. on February 12, 1980, at Chartier's apart-ment. Chartier discussed the upcoming meeting with anumber of employees.About 4 p.m. on February 12, 1980, Chartier was dis-charged by Respondent's president, Jerry Morey.3Thecircumstances of that discharge are discussed in detailbelow.When Chartier left Morey's office on February 12, hewent into the company yard where he spoke to Enlow.He told Enlow that Morey had let him go because of hisunion dealings. Enlow replied that he would talk to thedrivers and see if they still wanted to have the meeting.He spoke to some of the drivers and was told by themthat they had heard that if they went to the union meet-ing they would be fired.Later that day Enlow went into the company office toleave some paperwork and to sign out. Other employees,including Noel Graham and Bob Mullins, were alsothere. Company President Morey told the employeesthat there was supposed to be a union meeting that nightand that if anyone went that person was going to be"down the road."4Morey specifically asked Enlowwhether Enlow was going to be at the meeting, andEnlow replied that he was not.52 Years ago the Union had represented Respondent's employees. butfor many years before the incidents in this case Respondent had been op-erating nonunion.' Respondent admits and I find that Morey is a supervisor within themeaning of the Act.4 "Down the road" is an expression frequently used in the industry toindicate discharge.' These findings are based on the testimony of Enlow Morey deniedthat he talked to anyone about the Union. There were a number of incon-sistencies between Morey's testimony at the hearing and an affidavit hehad previously given to the General Counsel. With regard to interroga-At or about 5:30 or 6 p.m. on February 12 employeeRobert Miller returned to the yard with his truck andtook his paperwork into the dispatch office where he hada conversation with Morey. In the course of discussingthe truck that was to be assigned to Miller the followingday, Morey mentioned that Chartier had been laid off.Miller asked why, and Morey replied that it was becauseof a lack of work. When Miller smiled, Morey askedMiller if he knew anything about Chartier's organizing ameeting. Miller replied that he did not know anythingabout it.6Enlow went to Chartier's house at or about 8 p.m. onFebruary 12 to attend the meeting. Other than Chartierno one else was there. While they were in Chartier'sapartment, Chartier and Enlow saw Morey's car outsidethe apartment house. Morey acknowledged in his testi-mony that he and Respondent's general manager, Rich-ard MacDonald,7drove to Chartier's apartment houseafter they learned that there was to be a union meetingat that location. He also testified that he drove to Char-tier's house because he wanted to know which employ-ees were going to attend the meeting.At or about 8:15 p.m. on the same night MacDonaldcalled employee Noel Graham on the telephone. Mac-Donald asked Graham whether Graham was going toattend the union meeting, and Graham replied that hewas not. MacDonald then asked Graham who was goingto attend the meeting and said that all of those who didattend were going to be laid off. He also said that he andMorey had cruised by Chartier's apartment to see whowas attending the meeting. MacDonald told Graham thathe was calling around to see who was at home and whowas going to attend the meeting. In addition, MacDon-ald said that if the employees tried to bring in the Unionthey would be laid off, that they would lose all theirtime, and that the Company would close down beforegoing union.8When no one else appeared at the meeting, Enlow andChartier called Union Business Representative Schultz,who told them that there were not enough people tohave a meeting and that the meeting was therefore can-celed.On February 13 Enlow had a conversation withMorey in Morey's office. Morey said that five drivershad told him that Enlow had organized a union meeting.tion he testified that he did not ask anyone about the Union. However, inthe affidavit he averred that he might have asked an employee what wasgoing on with the union meeting. In his testimony at the hearing heaverred that he did not remember telling anyone in particular that hewould sell his business. In the affidavit he averred. "I have also said thatI would sell my business rather than have a union come in and tell mehow to run it." When questioned about the discrepancy between his testi-mony and the affidavit, Morey was extremely evasive and his demeanordid not inspire confidence in his veracity. I credit Enlow over Morey6 These findings are based on the testimony of Miller. Morey testifiedthat he never interrogated any employee about union activities. I creditMiller over Morey.? Respondent admits and I find that MacDonald was a supervisorwithin the meaning of the Act.' These findings are based on the testimony of Graham. MacDonald inhis testimony denied asking Graham whether Graham was going to themeeting and also denied that he ever interrogated an employee about thatemployee's union organizational activity. Between Graham and MacDon-ald I credit Graham.348 BUILDERS DISTRIBUTORS SAND AND GRAVEL, INC.Enlow asked who the drivers were and Morey did notreply. Enlow denied that he had organized the meeting.Morey then said that he was going to talk to the samedrivers again and that if they gave him the same storyEnlow was going to be down the road. Enlow againdenied that he was involved with the Union.9Later that day Enlow felt badly about lying to Moreyconcerning his union activity. He sought Morey out andtold him that he had tried to organize the men but onlyto go to a meeting so that they could vote for them-selves. Morey said that he would think it over and thathe would decide later.On or about February 14 or 15 Miller spoke to Moreyin Morey's office. Morey asked Miller what made Char-tier want to go union. Miller replied that he had no idea.Morey then said that he could sell his trucks and equip-ment and retire and that he would do so before he wouldgo union. '"2. Analysis and conclusionsOn February 12, 1980, Company President Morey in-terrogated employee Enlow as to whether Enlow wasgoing to a union meeting. During the same conversation,Morey threatened to fire Enlow and other employees ifthey attended the union meeting.On February 12 Morey interrogated employee Millerconcerning what Miller knew about employee Chartier'sorganizing activity.On February 12, General Manager MacDonald inter-rogated employee Graham concerning whether he orother employees were going to attend a union meeting.During that same conversation, MacDonald threatenedto lay off employees who tried to bring a union in andthreatened that the Company would close before it wentunion.On February 13, Morey told employee Enlow that hehad been told by other employees that Enlow had ar-ranged a union meeting. That remark called for and re-ceived a response from Enlow and was a form of inter-rogation. During the same conversation, Morey threat-ened to discharge Enlow for organizing a union meeting.On February 14 or 15, Morey interrogated employeeMiller concerning why Chartier wanted to go union.During the same conversation, Morey threatened Millerwith plant closure by telling him that he could sell histrucks and equipment and retire and that he would do sobefore going union.Particularly in the light of the totality of Respondent'sconduct herein, the interrogation of employees concern-ing union activity as described above was coercive andin violation of Section 8(a)(l) of the Act. "The threats described above, to the effect that Re-spondent would discharge employees for engaging inunion activities, also violated Section 8(a)(1) of the Act.In addition, the threats described above, to the effect9 These findings are based on the testimony of Enlow. Morey testifiedthat he never talked to anyone about the Union. I credit Enlow and donot credit More)"' This finding is based on the testimony of Miller. To the extent thatMorey's testimony is inconsistent with Miller's. I credit MillerA PPG Induetries. Inc. Lexington Plant. Fiber Glass Division, 251 NLRB1146 (1980: Pacific Intermount ain E.xpre,, 250) NLRB 1451 (1980).that Respondent would sell its trucks and equipment andgo out of business before going union, constituted a vio-lation of Section 8(a)(1) of the Act. t2Company President Morey admitted that on February12 he drove to employee Chartier's house where a unionmeeting was to be held because he wanted to knowwhich employees were going to the meeting. Morey'sconduct constituted unlawful surveillance of the unionactivity of employees in violation of Section 8(a)(1) ofthe Act.B. The Discharge of Dennis Chartier1. The General Counsel's caseDennis Chartier was employed by Respondent fromOctober 1977 until his discharge on February 12, 1980.He was one of the key union activists. In September1979 he contacted Union Business RepresentativeSchultz, but, after meeting with the other drivers, decid-ed not to pursue the matter. In December 1979 Chartierspoke to Enlow and other employees about organizing aunion. On or about February 6, 1980, Chartier onceagain contacted Union Business Representative Schultz.This time a meeting was scheduled for at 8 p.m. on Feb-ruary 12, 1980, at Chartier's house. Chartier discussedthe upcoming meeting with a number of other employ-ees. At about 4 p.m. on February 12, which was about 4hours before the union meeting was scheduled to takeplace at Chartier's house, Chartier was called into theoffice of Respondent's president, Morey. Morey handedChartier a termination slip which stated that the termina-tion was due to a lack of work. Chartier asked whetherthat was the real reason for the termination. Morey saidthat he had heard from the drivers that there was goingto be a union meeting at Chartier's house, and he an-swered Chartier's question by saying, "[N]o, it's not, thereal reason is that you want the union. So, now I'mgoing to let you be union, but you're not going tothrough me."t3Chartier was a key union activist. The Company har-bored a virulent animosity against employees who en-gaged in union activity. It demonstrated that animosityby engaging in unlawful interrogation, threats, and sur-veillance. On February 6, 1980, Chartier agreed to havea union meeting at his house and employees were noti-fied of that meeting. Morey acknowledged to Chartier inthe termination interview that he had heard from thedrivers that there was going to be a meeting at Chartier's12 The threat to close down before going union was an impermissiblethreat of economic reprisal to be taken solely on Respondent's own voli-tion and, as such, constituted a threat in violation of Sec. 8(a)(1) of theAct. N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 617-620 (1969);Hanover House Industries, Inc., 233 NLRB 164 (1977); Joseph Macaluso.Inc. d/b/a Lemon Tree, 231 NLRB 1168, 1169 (1977), enfd. 618 F.2d 51(9th Cir. 1980)." These findings are based on the testimony of Chartier. Morey testi-fied that he did not know of any union activity at the time of Chartier'sdischarge and that in the termination interview he simply told Chartierthat he was laid off because of a lack of work As indicated above, I havereservations concerning the reliability of Morey's testimony. The discrep-ancies between his affidavit and his testimony as well as his attempts toexplain those discrepancies cast doubt on his candor I credit Chartierover Mores349 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhouse. Thus, Morey did have knowledge of Chartier'sunion activity before the discharge. Morey then admittedto Chartier that Chartier was being discharged becauseof his union activity. Counsel for the General Counselhas established a very strong prima facie showing thatChartier was discharged because of his union activity.2. Respondent's defenseBeginning in December 1979, Respondent's businessbegan to show unprecedented losses. Respondent's presi-dent, Morey, testified to the following: In early February1980 Morey's accountant told him that he had to dosomething about the losses immediately. On or aboutFebruary 7 or 8, 1980, Morey decided to lay off employ-ees in order to reduce the drivers' hours and cut payrollcosts. He went over the list of drivers to see who theCompany would least miss. He chose Chartier for thelayoff because Chartier had a poor attitude toward hiswork, he did not take proper care of his equipment, andhe often came to work late. When Chartier was hired inOctober 1977, he did a good job, but during the last 6months to a year before his discharge his attitude dete-riorated and he did not care about anything. Morey hadspoken to him about that several times.On February 11, 1980, Morey held a safety meetingfor all the drivers. They met after work and were notpaid for the time. During that meeting, Morey spokeabout the cost to the Company of accidents, and he spe-cifically named Chartier and Enlow as two drivers whohad cost the Company a lot of money. Chartier leftbefore the meeting was over. That evening Morey calledChartier on the telephone and criticized him for leavingthe meeting early. Chartier replied that everyone at themeeting was just reminiscing, that he was tired andhungry, and that his girlfriend was waiting for him out-side and he thought the meeting was over. 4Respondent's general manager, MacDonald, testifiedthat he had received a complaint about Chartier's drivingfrom the highway patrol and that he himself had ob-served Chartier tailgating cars and switching lanes.Respondent has adduced testimony to indicate that itwas not satisfied with Chartier's work or attitude. It hasalso established that it was having financial difficulties.However, there is a fatal flaw in Respondent's defense.Respondent contends that the layoff was necessitated byits need to reduce the drivers' hours and costs, and thatChartier's work habits were considered only with regardto which driver should be laid off. However, Respond-ent's records, though they show variations from week toweek, indicate that during this period the overall drivers'hours were increasing rather than decreasing.5 Evenmore critical, Respondent's records indicate that a newdriver, Ed Long, was hired on February 13, 1980, just Iday after Chartier was discharged. Long was an experi-enced driver as was Chartier and he received the same"I Morey testified that in that telephone conversation Chartier was in-subordinate and cursed at him. I credit Chartier's version of the conver-sation, which is set forth above." Respondent's general manager, MacDonald, testified that the drivers'hours for the fourth quarter of 1979 were 7,677, for the first quarter of1980 (the quarter in which the discharges took place) were 9,927, and forthe second quarter of 1980 were 10,107.pay as Chartier. Apparently, when it hired Long on Feb-ruary 13, Respondent felt the need to increase the driv-ers' hours. Its claim that it felt that it had to reduce thedrivers' hours the previous day by discharging Chartieris simply not credible.3. Analysis and conclusionsIn Wright Line, a Division of Wright Line, Inc., 251NLRB 1083, 1089 (1980), 6 the Board applied the "test ofcausation" that has been set out by the United States Su-preme Court in Mt. Healthy City School District Board ofEducation v. Doyle, 429 U.S. 274 (1977), and in relianceon that decision held:Thus, for the reasons set forth above, we shallhenceforth employ the following causation test inall cases alleging violation of Section 8(a)(3) or vio-lations of Section 8(a)(1) turning on employer moti-vation. First, we shall require that the GeneralCounsel make a prima facie showing sufficient tosupport the inference that protected conduct was a"motivating factor" in the employer's decision.Once this is established, the burden will shift to theemployer to demonstrate that the same actionwould have taken place even in the absence of theprotected conduct. 144 In this regard we note that in those instances where, after allthe evidence has been submitted, the employer has been unable tocarry its burden, we will not seek to quantitatively analyze theeffect of the unlawful cause once it has been found. It is enoughthat the employees' protected activities are causally related to theemployer action which is the basis of the complaint. Whether that"cause" was the straw that broke the camel's back or a bullet be-tween the eyes, if it were enough to determine events, it is enoughto come within the proscription of the Act.As set forth above, the General Counsel has made aprima facie showing sufficient to support the inferencethat Chartier's union activity was a motivating factor inRespondent's decision to discharge him. Also as set forthabove, Respondent's defense does not withstand scrutiny,and Respondent has not demonstrated that the dischargewould have taken place even in the absence of Chartier'sunion activity. I therefore find that Respondent violatedSection 8(a)(3) and (1) of the Act by discharging Char-tier because of his union activity.C. The Discharge of Enlow1. The General Counsel's caseThomas Enlow was employed as a truckdriver by Re-spondent from early August 1979 until his discharge onFebruary 29, 1980.Enlow was a key union activist. In December 1979 hespoke to 9 or 10 of the approximately 15 drivers workingfor Respondent about unionization. In early February,after Chartier had contacted Union Business Representa-tive Schultz, Schultz called Enlow. Enlow was instru-16 See also Weather Tamer. Inc. and Tuskegee Garment Corporation, 253NLRB 293 (1980).350 BUILDERS DISTRIBUTORS SAND AND GRAVEL, INC.mental in scheduling the union meeting for February 12,1980, at Chartier's apartment.As set forth above, Respondent harbored virulent ani-mosity against employees who engaged in union activity.That animosity was expressed in unlawful threats, inter-rogation, and surveillance, as well as by the unlawful dis-charge of Chartier because of Chartier's union activity.On February 12, Respondent's president, Morey, interro-gated Enlow as to whether Enlow was going to attendthe union meeting. In the same conversation Morey toldEnlow and other employees that anyone who went tothe meeting would be fired. Enlow went to the unionmeeting at Chartier's apartment that evening. Morey en-gaged in unlawful surveillance of that meeting. The fol-lowing day, February 13, Morey told Enlow that fivedrivers had told him that Enlow had organized the unionmeeting. When Enlow denied it, Morey said that he wasgoing to talk to the drivers again and that if they gavehim the same story Enlow was going to be fired. Enlowagain denied that he was involved with the Union. Laterthat day Enlow felt bad about lying to Morey about hisunion activity and told Morey that he did try to organizethe men but only to go to a meeting so that they couldvote for themselves. Morey said that he would think itover and that he would decide later. From February 14until his discharge on February 29 Respondent onlycalled Enlow in to work on a intermittent basis. Beforethat he had worked regularly. On February 29 he wasgiven a layoff slip stating that he was being laid off be-cause of a lack of work. He has not worked since thattime.The facts set forth above establish a strong prima facieshowing that Enlow was discharged because of his unionactivity.2. Respondent's defenseRespondent's defense with regard to Enlow is substan-tially the same as it was with regard to Chartier. Re-spondent contends that it decided that a layoff was nec-essary for purely economic reasons, and that Enlow waschosen for the layoff because the Company would misshim less than the other drivers. Morey testified thatEnlow had too many accidents, that he had been caughtin a coffeeshop when he should have been working, thathe did not take care of his equipment, and that he wasoften late for work. Enlow was involved in accidents inApril and December 1979 and on January 30, 1980. OnFebruary 11, 1980, Morey held a safety meeting in whichEnlow and Chartier were named in connection with ac-cident problems. However, no threat was made to dis-charge either of them because of the accidents. Enlowwas discharged almost a month after the last accident.Respondent's defense with regard to Enlow is uncon-vincing for the same reasons that the Chartier defensefailed. Respondent does not contend that Enlow was dis-charged for poor work in itself. He was discharged ac-cording to Respondent because of a need to reduce thedrivers' hours caused by Respondent's adverse economicposition, and his work was considered only with regardto deciding which of the employees were to be let go.As set forth above, during the critical period the tend-ency was for Respondent to increase rather than to de-crease the drivers' hours. In addition, Respondent hired anew driver, Pete Hersch, on February 22, 1980. Thatwas after Respondent began to use Enlow only on an in-termittent basis and only 7 days before Enlow was dis-charged. Hersch was an experienced driver and receivedthe same pay that Enlow had received. The hire ofHersch at that time refutes Respondent's contention thatit had to fire Enlow because of the need to reduce thedrivers' hours.3. Analysis and conclusionsThe test set forth in Wright Line, supra, as detailedabove, applies to Enlow as it did to Chartier. As setforth above, the General Counsel has made out a primafacie showing sufficient to support the inference thatEnlow's union activity was a motivating factor in Re-spondent's decision to discharge him. Respondent's de-fense does not withstand scrutiny, and Respondent hasnot demonstrated that the discharge would have takenplace even in the absence of Enlow's union activity. Ifind that Respondent violated Section 8(a)(3) and (1) ofthe Act by discharging Enlow because of his union ac-tivity.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's oper-ations described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent discharged Chartierand Enlow in violation of Section 8(a)(3) and () of theAct, I recommend that Respondent be ordered to offerthem reinstatement and to make them whole for any lossof wages and other benefits resulting from their dis-charges by payment to each of them of a sum of moneyequal to the amount he normally would have earned aswages and other benefits from the date of his dischargeto the date upon which reinstatement is offered, less netearnings during that period. The amount of backpayshall be computed in the manner set forth in F. W. Wool-worth Company, 90 NLRB 289 (1950), with interestthereon to be computed in the manner prescribed in Flor-ida Steel Corporation, 231 NLRB 651 (1977). 7It is further recommended that Respondent be orderedto preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay due." See. generally. hIis Plumbing d Heating Co.. 138 NLRB 716 (1962).351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act by:(a) Coercively interrogating employees about union ac-tivities.(b) Threatening to discharge employees for engagingin union activities.(c) Threatening to sell its trucks and equipment and togo out of business before going union.(d) Engaging in surveillance of the union activities ofits employees.4. Respondent violated Section 8(a)(3) and (1) of theAct by discharging Chartier and Enlow because of theirunion activities.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, con-clusions of law, and on the entire record in this case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER 18The Respondent, Builders Distributors Sand andGravel, Inc., Lynwood, Washington, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating againstany employee for engaging in activity on behalf ofTeamsters Union Local 38, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other union.(b) Coercively interrogating any employee about unionactivity.(c) Threatening to discharge any employee for engag-ing in union activity.(d) Threatening to sell its trucks and equipment and togo out of business before going union.(e) Engaging in surveillance of the union activity ofany of its employees.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Dennis Chartier and Tom Enlow full rein-statement to their former jobs or, if those jobs no longerexist, to substantially equivalent jobs, without prejudiceto their seniority or other rights and privileges, and makethem whole, with interest, for lost earnings in theit In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.manner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay due.(c) Post at its Lynwood, Washington, place of businesscopies of the attached notice marked "Appendix."9Copies of said notice, on forms provided by the RegionalDirector for Region 19, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against any employee for engaging in activityon behalf of Teamsters Union Local 38, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, or any other union.WE WILL NOT coercively interrogate any em-ployee about union activity.WE WILL NOT threaten to discharge any employ-ee for engaging in union activity.WE WILL NOT threaten to sell our trucks andequipment and to go out of business before goingunion.WE WILL NOT engage in surveillance of theunion activity of any of our employees.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of their rights guaranteed in Section 7 ofthe National Labor Relations Act, as amended.WE WILL offer full reinstatement to Dennis Char-tier and Tom Enlow with backpay plus interest.BUILDERS DISTRIBUTORS SAND ANDGRAVEL, INC.352